In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0429V
                                         UNPUBLISHED


    JEFFREY CROSSE,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: July 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION AWARDING DAMAGES1

       On March 21, 2019, Jeffrey Crosse filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccine on
November 22, 2017, and subsequently suffered a shoulder injury related to vaccine
administration (“SIRVA). Petition at 1-3. Petitioner further alleges that his injuries
lasted for more than six months. Petition at 3. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On May 13, 2020, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On July 21, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded a total of $120,395.99,
comprised of $115,000.00 in pain and suffering, $2,121.00 for past unreimbursable
expenses, and $3,274.99 for past loss of earnings. Proffer at 1-2. In the Proffer,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the
Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $120,395.99 (comprised of $115,000.00 in pain and suffering,
$2,121.00 for past unreimbursable expenses, and $3,274.99 for past loss of
earnings) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                     )
 JEFFREY CROSSE,                                     )
                                                     )
                Petitioner,                          )
                                                     )   No. 19-429V
 v.                                                  )   Chief Special Master Corcoran
                                                     )   ECF
 SECRETARY OF HEALTH AND HUMAN                       )
 SERVICES,                                           )
                                                     )
                Respondent.                          )
                                                     )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 21, 2019, Jeffrey Crosse (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that he suffered a Shoulder Injury Related to Vaccine Administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of an influenza

vaccine he received on November 22, 2017. Petition at 1. On May 13, 2020, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a SIRVA Table injury, and on May

13, 2020, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 27; ECF No. 28.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $115,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $2,121.00. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       C.      Past Loss of Earnings

       Evidence supplied by petitioner documents that he incurred loss of earnings related to his

vaccine-related injury. Respondent proffers that petitioner should be awarded loss of earnings in

the amount of $3,274.99. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $120,395.99, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Jeffrey Crosse:                              $120,395.99

                                              Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       CATHARINE E. REEVES
                       Deputy Director
                       Torts Branch, Civil Division

                       HEATHER L. PEARLMAN
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/ Mollie D. Gorney
                       MOLLIE D. GORNEY
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       (202) 616-4029


DATED: July 21, 2020




                          3